Citation Nr: 0204493	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  94-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971, and from September 1971 to January 1993.  

This matter comes to the Board of Veterans Appeals (Board) 
from decisions of the VA Houston Regional Office (RO).  As 
noted on the cover page above, however, the veteran's claims 
folder is now in the jurisdiction of the RO in Washington, 
D.C.  

By December 1993 rating decision, the RO, inter alia, granted 
service connection for allergic rhinitis and assigned it a 
noncompensable disability rating.  By separate December 1993 
decision, service connection for residuals of dental trauma 
was denied.  In March 1997 and November 1998, the Board, 
inter alia, remanded these matters for additional development 
of the evidence.  


FINDINGS OF FACT

1.  The veteran is not shown to have a dental condition 
resulting from a combat wound or other service trauma.  

2.  He does not have an adjudicated compensable service-
connected dental condition, he was not detained or interned 
as a prisoner of war, he does not have a dental condition 
clinically determined to be complicating a medical condition 
now being treated by VA, and he is not a Chapter 31 
vocational rehabilitation trainee.

3.  The veteran had active military service for a period in 
excess of 180 days.

4.  His service records do not indicate that he was provided 
a complete dental examination and treatment prior to 
discharge, nor is there any indication of record that he was 
provided a written explanation as to his rights regarding VA 
outpatient treatment prior to his service discharge.

5.  Since the effective date of the award of service 
connection, the veteran's allergic rhinitis has been 
manifested by nasal drainage, congestion, sinus pressure, and 
sneezing, without evidence of atrophy of the intranasal 
structure, crusting, ozena, or atrophic changes; neither 
nasal obstruction greater than 50 percent on both sides or 
complete obstruction on one side nor polyps are evident.


CONCLUSIONS OF LAW

1.  No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment (other than one-time Class II dental 
treatment) have not been met.  38 U.S.C.A. §§ 1110, 1712, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2001).

2.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.97, Diagnostic 
Codes 6501 (effective prior to October 7, 1996); 4.97, Codes 
6522 (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is observed initially, that VA has met its obligations to 
the veteran under the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001); see also Duty to 
Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  In that regard, VA has repeatedly 
informed the veteran of the evidence of record and the nature 
of the evidence needed to substantiate his claims, via 
letters from the RO, the December 1993 decisions, May and 
September 1994 Statements of the Case, March 1997 and 
November 1998 Board remands, and May 1998, June 1998, and 
January 2002 Supplemental Statements of the Case.  The Board 
concludes the discussions in these documents are sufficiently 
detailed to comply with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West Supp. 2001).  In this case, the RO has obtained 
the service medical records, which appear to be complete as 
they contain no conspicuous gaps in treatment.  Nonetheless, 
it is noted that the veteran has vigorously protested that 
many of his service medical records were missing, 
particularly those which show claimed dental trauma.  Thus, 
the Board remanded this matter in March 1997 with 
instructions to the RO to contact the veteran ask him to 
provide the dates and places where he was treated in service 
for dental problems.  He was also asked to provide dates and 
places of post-service treatment for dental problems.  The 
Board instructed the RO to obtain copies of all treatment 
records referred to by the veteran which were not already of 
record.

Pursuant to the Board's remand, the RO contacted the veteran 
by April 1997 letter and asked him to provide the dates and 
places where he was treated in service for dental problems.  
He was also asked to provide dates and places of post-service 
treatment for dental problems and allergic rhinitis.

By July 1997 letter, the veteran provided the dates and 
places of in-service treatment for dental problems.  Without 
exception, service medical records corresponding to these 
dates are already on file, although they contain no 
indication of dental trauma.  As to post-service medical 
records, the veteran identified no treatment records 
pertaining to allergic rhinitis or dental problems.  
Nonetheless, the RO obtained treatment records from Brooke 
Army Medical Center from November 1992 to May 1997.  The 
veteran has identified no additional pertinent treatment 
records which the RO has not attempted to obtain.  Therefore, 
the Board finds that VA has no further duty to the veteran to 
obtain service medical records or his post-service clinical 
records.  

Under VCAA, the duty to assist also includes obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  In this regard, the veteran was 
afforded VA medical and dental examinations, the reports of 
which indicate that the examiners furnished the necessary 
opinions.  Thus, these examination reports are sufficiently 
extensive and adequate for rating purposes.

Accordingly, the Board finds that VA has fulfilled its duties 
to the veteran under VCAA and that it is not prejudicial to 
decide the matter without more development or a third remand 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service connection for residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment

As a preliminary matter, the Board notes that the veteran has 
limited his contentions solely to eligibility for Class II(a) 
outpatient dental treatment based on "service trauma."  
However, to ensure complete consideration of his claim, the 
Board will consider his entitlement to VA dental treatment 
under all applicable provisions of law and regulations.  

Factual Background

In pertinent part, the veteran's service medical records show 
that at his initial dental examination in July 1968, 
extensive caries were observed on all of his teeth, but for 
teeth numbers 24-26 (the central mandibular incisors).  Teeth 
numbers 1, 16, 30, and 32 (the maxillary third molars, 
"wisdom" teeth, and the right mandibular first and third 
molars, respectively) were noted to be missing.  

The following is a representative sampling of the routine 
dental treatment afforded the veteran during his many years 
of active military service.  In April 1971, he was treated 
for dental caries, including on the distal, lingual, and 
facial surfaces of tooth number 10 (the left maxillary 
lateral incisor).  At his May 1971 military separation 
medical examination, he denied a history of a head injury and 
an examination of his head, face, and mouth was normal.  

On medical examination in December 1972, the veteran's head, 
face, and mouth were again found to be normal on clinical 
evaluation.  On medical examination in September 1973, he 
again denied a history of a head injury and clinical 
evaluation of the head, face, and mouth was normal.  

In February 1975, the veteran sought treatment for an 
abscessed tooth number 10.  The following day, he complained 
of increased, intolerable pain and swelling of the abscessed 
tooth number 10, which ultimately required extraction.  
Thereafter, he was fitted with a bridge, given oral hygiene 
instruction and referred to the plaque control clinic.  

On examination in June 1976, the veteran denied a history of 
head injury, and severe tooth or gum trouble.  His head, 
face, and mouth were found to be normal on clinical 
evaluation.  

In February 1977, the veteran was seen in "sick call."  A 
notation at that point indicates that a root canal on tooth 
number 13 (the left maxillary second bicuspid) was required.  
Prior dental records show no treatment for tooth number 13, 
but dental caries for that tooth was previously noted.  An 
undated notation on that page shows "broke tooth," although 
the tooth number is unspecified.  In July 1977, a root canal 
was performed in the area of tooth number 13, and in April 
1978, he was fitted with a gold grown.  

Subsequent service dental records show that the veteran 
received additional crowns and bridge work.  Yet, there is no 
notation that any dental work was necessitated by trauma.  
Moreover, no service medical records from this period show 
any treatment for dental trauma.  Rather, clinical records 
for 1977 show that he was seen for a fungal infection, 
received routine immunizations, and was treated in May 1977 
for a shoulder abrasion from a bicycle accident.  

On medical examination in March 1979 and January 1981, the 
veteran denied a history of head injury, severe tooth or gum 
trouble.  Clinical evaluation of the mouth was normal.  

On examination in March 1984, a clinical evaluation of the 
veteran's mouth was normal.  Bilateral sensorineural hearing 
loss was noted and he claimed he sustained a head injury in 
1969.  Dental records show that in July 1984, he was treated 
for generalized periodontal disease; in 1986, he was given a 
physical profile restricting his exposure to noise or weapons 
firing without hearing protection.  

On examination in February 1986, the veteran's head and mouth 
were determined to be normal on clinical evaluation.  An 
April 1986 audiological examination report noted that he 
reported "several incidents of trauma to the head."  On a 
June 1986 report of medical history, however, he denied a 
history of severe tooth or gum trouble and a head injury.  

In November 1991, he was seen at a military dental clinic, 
complaining of a "lost filling."  Examination revealed a 
"[p]iece of calculus [had] chipped off"the lingual side of 
tooth number 23 (the left mandibular lateral incisor).  The 
diagnosis was "poor OH (oral hygiene) heavy plaque & 
calculus."  He was treated and provided oral prophylaxis.  
On his August 1992 service retirement medical examination 
report shows that the veteran's head, face, and mouth were 
normal on clinical evaluation.  On a report of medical 
history completed in conjunction with his examination, he 
registered numerous complaints, including a history of head 
injury and severe tooth or gum trouble.  Specifically, he 
indicated that in 1991 and 1992, he had a "lot of dental, 
bridge, and gum work done" on his teeth.  

On a February 1993 VA Form 21-526 (Veteran's Application for 
Compensation or Pension), the veteran claimed that, between 
1968 and 1979, while performing military policeman duties, he 
was "repeatedly struck in the facial area resulting in 
massive amounts of dental work, bridge work, gum treatment, 
etc."  He stated that several of his teeth were cracked or 
knocked out as a result of this trauma.

On his May 1993 application for VA dental treatment (VA Form 
10-10), he indicated that between 1971 and 1973, he had a 
tooth pulled because a "Panamanian hit [him] in [the] jaw."  
He indicated that between 1975 and 1976, he was beaten by 
three honor guard soldiers, apparently necessitating dental 
treatment.  Finally, he claimed that in 1979, he was involved 
in several fights at the NCO club in which he sustained 
"numerous head shot[s] and head butts."  

By December 1993 decision, the Houston VARO granted service 
connection for tooth number 10 and determined that the 
veteran had no combat service, nor was there any objective 
indication of service trauma in his service medical and 
dental records.  

In the veteran's January 1994 Notice of Disagreement, he 
claimed that in 1973 or 1974, he received a letter of 
commendation for stopping a robbery in Panama.  He indicated 
that while stopping the robbery, he sustained "a severe 
beating by several Panamanians which included being kicked 
several times in the jaw and front facial area."  He 
indicated that a couple of weeks later, he had to have a few 
teeth extractions as a result of the injury.  He also 
indicated that during 1979 to 1980 while serving in Enewetak, 
"on many occasions I received numerous blows throughout my 
body and several blows to the head (which on my fourth month 
impaired my vision) . . . Numerous times these blows were 
from metal pipes."  He indicated that, while stationed in 
Enewetak, he was treated at a small clinic by Air Force 
personnel; he indicated that "numerous times I observed  
them treating myself and others individuals, without 
processing or filing any paperwork."  He indicated that he 
raised objections to this lack of paperwork, apparently to no 
avail.  He indicated that when he left Enewetak, he was 
supposed to have been given a physical examination, but this 
was not done.  As such, he "challenge[d] the Board to 
produce at least 17 documented records of treatment for 
injuries which [he] incurred while servi[ng] on the island, 
or produce copies of the medical physical exam, which was 
supposed to have taken place."  He indicated that, while in 
Korea in 1987, he was hit by a tank and sustained left 
shoulder and leg injury, as well as "getting a few cracked 
teeth."  He indicated that "again, I challenge you to 
produce these documents which I feel were never forwarded to 
my medical records."  

In his October 1994 substantive appeal, the veteran stated 
among other things that, while there were no records showing 
he sustained dental trauma in service, he had never been 
advised that he would need documentation of his injuries.  He 
claimed that he had spoken to "hundreds" of veterans and 
none would be able to meet VA's "evidence" standards.  He 
indicated that he felt his was an exceptional case due to his 
law enforcement duties.  He acknowledged that, while he had 
not seen combat, "I saw, I felt, and I was treated for 
numerous blows, contusions, abrasions, and cracked teeth."  
He noted that there were "individuals" who were aware of 
the "numerous times I was injured," but he did not believe 
that such individuals could provide dates, times, and names 
of dentists who treated him.  At the October 1996 Board 
hearing, the veteran was advised to make an attempt to 
contact such individuals in order to obtain statements from 
them regarding claimed in-service injuries.  However, no such 
statements were forthcoming.  

At his October 1996 Board hearing, the veteran testified that 
all dental work he received in service was due to trauma he 
sustained while working as a military policeman.  He stated 
that he lost several teeth and sustained a broken jaw as a 
result of external force.  He noted that he had been given 
gold crowns on his teeth and indicated that "they don't give 
you gold for being, like the dentist said hey you deserve it.  
You got hit in the head."  

On January 1998 VA dental examination, the veteran reported 
multiple trauma to his face between 1968 and 1975, which he 
claimed he sustained in his military policeman duties.  He 
further advised the examining dentist that such trauma was 
"documented" in his dental records.  Physical examination 
showed that the veteran was missing teeth numbers 10 and 30 
and that they had been replaced by bridge work.  The examiner 
noted that the veteran had excellent dentition, mastication 
and multiple crowns and bridges.  He noted that the veteran 
had no loss of any mandible, maxilla or hard palate.  Panorex 
X-ray studies showed no pathology.  The diagnosis was loss of 
tooth due to trauma during service in Panama.  

As there was no indication that the dentist was afforded an 
opportunity to review the veteran's claims folders in 
conjunction with the examination, the RO contacted the 
dentist and asked him to review the claims folders to 
"determine the nature and extent of any dental disability" 
and "express an opinion as to whether it is at least as 
likely as not that any current disability of the teeth is 
related to military service."

In May 1998, the examiner responded "No dental disability 
found.  I do not feel patient has a disability, and that it 
was not service connected as there is no documentation."  In 
December 1998, the VA dentist again reviewed the veteran's 
record and concluded that there was "[n]o evidence of trauma 
in the service dental records."  Moreover, he indicated that 
there was no dental condition currently existed that could be 
attributed to service trauma.  

Thereafter the RO obtained additional post-service dental 
records pertaining to the veteran, dated from May 2000 to 
September 2001.  In pertinent part, these records show that 
the veteran received prophylaxis for heavy calculus deposits 
and stains on his teeth.  He also received oral health 
instruction and periodontal evaluation.  

Analysis

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he alleged that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2001).  

Specifically, there is no basis for compensation for any of 
the veteran's current dental conditions since both old and 
new regulations clearly provide that replaceable missing 
teeth (the veteran's missing teeth have been replaced by a 
bridge), periodontal disease, and treatable carious teeth are 
not disabling conditions and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 4.149 (1998) and 38 C.F.R. § 3.381 (2001).  Thus, 
a compensable rating is obviously not warranted for any 
current dental condition.  

Class II eligibility provides that veterans having a 
noncompensable service-connected dental condition or 
disability may receive any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition.  To be entitled to Class 
II eligibility, the claimed dental condition or disability 
must be "shown to have been in existence at [the] time of 
discharge or release from active service," and, for veterans 
discharged after September 30, 1981, the following conditions 
must be met:  A) They served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any period of active military, naval or 
air service of not less than 180 days; (B) Application for 
treatment is made within 90 days after such discharge or 
release; (C) The certificate of discharge or release does not 
bear a certification that the veteran was provided, within 
the 90-day period immediately before such discharge or 
release, a complete dental examination (including dental X-
rays) and all appropriate dental treatment indicated by the 
examination to be needed, and (D) VA dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161(b).  

In this case, the veteran was released under honorable 
conditions with more than 180 days of active service.  His DD 
214 does not certify that he was given a complete dental 
examination and all appropriate treatment within the 90-day 
period immediately before discharge or release.  The most 
recent service dental record, dated in September 1992, 
appears to indicate that the veteran was in need of follow-up 
dental treatment.  In addition, although his application for 
VA dental treatment was not received until May 1993 (more 
than 90 days after his discharge from service) the record 
contains no certification showing that he was given a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment prior to discharge or release.  Thus, the 
90-day time limit is not considered to have begun.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  Finally, although the veteran 
did not undergo VA dental examination until January 1998, 
there is no indication of record of the reason for the delay; 
thus, the Board finds that such examination was delayed 
through no fault of the veteran.  In view of the foregoing, 
the Board finds that the criteria for eligibility for Class 
II outpatient dental treatment have been met.  

Additional categories of eligibility provide that for 
veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, such veteran will be eligible for VA 
dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2001).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2001).  

In this case, the objective medical evidence indicates that 
none of the veteran's current dental conditions (such as 
missing teeth numbers 10 and 30, various crowns and bridges) 
were the result of "service trauma."  As noted above, a VA 
dentist reviewed the veteran's claims folders and concluded 
that none of the treatment he received in service was 
necessitated by service trauma.  

His conclusion is strengthened by the veteran's service 
medical and dental records which are entirely silent for any 
mention of service trauma.  The Board has considered the 
veteran's allegations that he sustained repeated trauma to 
his head, face, and jaw in service which necessitated dental 
treatment.  It is observed that the details of his alleged 
in-service dental trauma have been inconsistent, particularly 
with respect to the dates of such alleged trauma.  In any 
event, his allegations are not supported by the 
contemporaneously-completed evidence of record.  In fact, 
such allegations are largely contradicted by that evidence.  

For example, on his May 1993 application for VA dental 
treatment (VA Form 10-10), he indicated that between 1971 and 
1973, he had a tooth pulled because a "Panamanian hit [him] 
in [the] jaw."  However, treatment records corresponding to 
this period reflect that the veteran had no teeth extracted 
during that time period; moreover, on annual examinations 
during his period, he specifically denied a history of head 
injury and his face and mouth were normal on clinical 
evaluation.  

It is also noted that the veteran claimed that between 1975 
and 1976, he was beaten by three soldiers, reportedly 
necessitating dental treatment.  However, treatment records 
corresponding to this period fail to corroborate his 
assertions.  Rather, the dental treatment records show very 
clearly that he had tooth number 10 extracted during service 
because of an abscess, not due to any in-service dental 
trauma.  Moreover, on numerous medical examinations, he 
denied any head injury and his mouth, head, and face were 
normal on clinical evaluation.  

On his February 1993 VA Form 21-526, the veteran claimed 
that, between 1968 and 1979, while a military policeman, he 
was "repeatedly struck in the facial area resulting in 
massive amounts of dental work, bridge work, gum treatment, 
etc."  However, service medical and dental records contain 
no notation of trauma.  While he did, in fact, receive dental 
treatment during this period, it appears that such treatment 
was necessitated by dental caries.  This conclusion is 
strengthened by the December 1998 VA dental opinion to the 
effect that none of the veteran's service medical or dental 
records show any indication of service trauma and that the 
veteran currently had no dental condition that could be 
attributed to service trauma.  

In view of the foregoing, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recent recollections of the veteran of events 
which occurred decades previously.  The negative clinical and 
documentary evidence is clearly more probative than the 
remote assertions of the veteran, made in the context of a 
claim for VA benefits.  Moreover, the Board finds that the 
May and December 1998 opinions of the VA dentist are entitled 
to far more probative weight than his original January 1998 
VA dental examination report.  

As noted above, on January 1998 VA dental examination, the 
examiner did not have the benefit of reviewing the veteran's 
medical and dental records when he diagnosed a loss of teeth 
due to trauma.  Rather, his conclusions were based on the 
veteran's allegations that his service medical records 
documented in-service dental trauma; however, the actual 
evidence from service does not show any dental trauma.  Thus, 
the dentist's original opinion was based on an inaccurate 
factual premise, and a medical opinion based on an inaccurate 
factual premise has no probative value.  Lee v. Brown, 10 
Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 
(1993).  When the VA dentist had an opportunity to review the 
veteran's service medical and dental records, he reached an 
opposite conclusion, finding no indication of any current 
dental condition due to service trauma.  Thus, the Board 
finds that the veteran clearly does not meet the criteria for 
eligibility for Class II(a) VA outpatient dental treatment.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Under 38 U.S.C.A. § 101(32) and C.F.R. § 
3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does he 
advance such argument.  Thus, he does not meet the criteria 
for eligibility for either Class II(b) or (c) VA outpatient 
dental treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated totally disabling, 
and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any other category of eligibility 
under 38 U.S.C.A. § 1712(b) & 38 C.F.R. § 17.161.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition due to service trauma for 
the purpose of obtaining VA outpatient dental treatment.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply in this case.  
38 U.S.C. § 5107 (West 1991 & Supp. 2001).  However, as noted 
above, the evidence does establish that he is entitled to 
one-time Class II VA outpatient dental treatment. 

In reaching this determination, the Board notes that selected 
VA regulations governing dental claims were revised for 
purposes of clarification, effective June 8, 1999.  The 
substance of the old and new regulations, as applicable to 
the veteran's claim, remains essentially the same.  See 62 
Fed. Reg. 8,201 (Feb. 24, 1997) (proposed rule), and 64 Fed 
Reg. 30,392 (June 8, 1999) (final rule) (the amendment 
clarifies requirements for service connection for dental 
conditions).  Although it is unclear whether the RO 
considered the change in regulation, the Board concludes that 
this was not prejudicial to the veteran, since the change in 
regulation has no effect on the outcome of this claim.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board finds 
that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
the regulatory change.  Bernard, 4 Vet. App. at 394.

II.  Compensable rating for allergic rhinitis

Factual Background

The veteran's service medical records show that he was 
treated on several occasions in connection with his 
complaints of allergies.  On physical examination in August 
1992, he reported that according to tests performed in 1969 
and 1970, he was allergic to "so many things I can not 
remember all of them."  On clinical evaluation, his nose and 
sinuses were normal.  In October 1992, he complained of hay 
fever.  Examination showed watery eyes.  He was diagnosed 
with a respiratory allergy.  

Following separation from service, the veteran was afforded a 
VA ear, nose, and throat examination in April 1993, at which 
he reported that he had had allergies all his life, but that 
such allergies had worsened in 1989 after he was transferred 
to San Antonio.  He reported various symptoms, including 
constant runny nose, congestion, and sneezing.  He indicated 
that he was treated with oral antihistamines and 
decongestants.  On examination, the frontal and maxillary 
sinuses were nontender to percussion.  The external nose was 
nondeformed and nondeviated.  The nasal ala were open.  The 
nasal passages were quite blocked due to diffuse edema of the 
nasal mucosa, including the turbinate and sidewalls, with the 
nasal mucosa having a boggy, pale, somewhat bluish and 
granular appearance.  There was no purulent exudate from any 
of the sinus ostia and there were no polyps.  X-ray 
examination of the sinuses was normal.  The diagnoses 
included moderately severe to severe allergic rhinitis with 
mild allergic conjunctivitis.

By December 1993 decision, the RO granted service connection 
for allergic rhinitis and assigned it a zero percent rating, 
under Code 6501.  

The veteran, by July 1994 substantive appeal, claimed his 
allergic rhinitis warranted a higher rating as "my nose has 
been broken so many times during my active duty career, that 
I can now set it myself."  He reported that his nose had 
been broken six times in Panama, twice in Korea, and twice 
thereafter.  He stated that due to his nose injuries, he was 
allergic to "practically everything" and had to take 
allergy medication daily.  He indicated his symptoms included 
constant mucus secretion.  

The RO obtained post-service clinical records from October 
1992 to May 1997, which show treatment for various 
complaints.  In August 1996, he was seen for complaints of 
allergic rhinitis.  He reported that he had symptoms such as 
itchy eyes, sinus pressure, sneezing, occasional post nasal 
drainage, and watery nasal drainage.  On examination, the 
nose exhibited mildly infected mucosa and mildly swollen 
turbinates.  There was no evidence of polyps.  The assessment 
was mild allergic rhinitis and the veteran was given a 
prescription for Claritin.  The remaining treatment records 
are negative for any complaint or finding of allergic 
rhinitis.  

At his October 1996 Board hearing, the veteran testified that 
he was taking Claritin for his allergic rhinitis, as well as 
his conjunctivitis and tinnitus.  

On VA general medical examination in February 1998, 
examination of the veteran's nose and sinuses were normal.  

On VA sinus examination in February 1998, the veteran 
reported aching and pressure over the orbits and forehead 
since 1979.  On examination, there was no interference with 
breathing through the nose, purulent discharge or crusting.  
There was no nasal obstruction or sinus tenderness.  The 
diagnosis was sinusitis.  

On VA medical examination in September 2001, the veteran's 
sinuses were tender.  No other pertinent complaint or 
abnormality was noted.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the rating of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, (1994).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.  

Compensation for service-connected injury is limited to those 
claims which show present disability, and where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In exceptional cases where the schedular ratings are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, on field station 
submission, is authorized to approve, based on the criteria 
set forth below, an extra-schedular rating commensurate with 
the average earning capacity impairment due exclusively to 
service-connected disability.  The governing norm in such 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalizations as to render impractical the 
application of regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2001). 

Analysis

Under Code 6501 (as in effect prior on October 7, 1996), 
chronic atrophic rhinitis was assigned a 10 percent 
evaluation with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent rating was warranted 
where moderate crusting and ozena and atrophic changes were 
found.  A 50 percent rating was warranted where massive 
crusting and marked ozena with anosmia was shown.

Effective October 7, 1996, Code 6501 was discontinued.  See 
61 Fed. Reg. 46,720-731 (1996).  The regulatory changes 
replaced the criteria for chronic, atrophic rhinitis under 
Code 6501 with two separate diagnostic codes for allergic and 
bacterial rhinitis.  Under Code 6522, allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side, warrants a 10 percent rating.  A 30 
percent rating is warranted where polyps are present.  Under 
Code 6523, bacterial rhinitis with permanent hypertrophy of 
turbinates and with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction of one 
side, warrants a 10 percent evaluation.  A 30 percent rating 
is warranted for rhinoscleroma.

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the assignment of a compensable rating 
for allergic rhinitis.  Since the effective date of the award 
of service connection, the evidence shows that the veteran's 
allergic rhinitis has been manifested by symptoms such as 
nasal congestion, nasal discharge, sinus pressure, and 
sneezing.  However, there has been no evidence of atrophy of 
the intranasal structure or obstruction of the nasal 
passages.  Rather, while congestion was noted on VA medical 
examination in April 1993, the nasal ala were open, there 
were no polyps, and an X-ray study of the sinuses was normal.  
Likewise, on examination in February 1998 and September 2001, 
there was no nasal obstruction evident.  

In accordance with the rating criteria in effect prior to 
October 1996, a compensable rating is applicable if the 
disorder is manifested by definite atrophy of the intranasal 
structure and moderate secretion.  As the examinations did 
not reveal any evidence of atrophy of the intranasal 
structure, the Board finds that the criteria for a 
compensable rating based on the criteria in effect prior to 
October 1996 are not met. 38 C.F.R. §§ 4.31, 4.71, Code 6501 
(1996).  

Likewise, according to the revised rating criteria, a 
compensable rating is warranted if the disorder is manifested 
by greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction of one side.  The 
examinations set forth above did not show that allergic 
rhinitis had resulted in greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction of 
one side.  The Board finds, therefore, that the criteria for 
a compensable rating based on the revised Rating Schedule are 
not met.  38 C.F.R. §§ 4.31, 4.97, Code 6522 (2001).  

Because neither the original nor the revised rating criteria 
provide a basis for a compensable rating, neither the 
original nor the revised rating criteria are more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 
Fed. Reg. 33,421 (2000).  As shown above, the Board 
determines that the preponderance of the evidence is against 
the claim of entitlement to a compensable rating for allergic 
rhinitis.  

In this case, the Board has considered the contentions of the 
veteran to the effect that the symptoms of his service-
connected allergic rhinitis include headaches.  However, as 
the record indicates that service-connection is already in 
effect for headaches, consideration of those symptoms in 
assigning the rating for allergic rhinitis would violate the 
rule against pyramiding.  See 38 C.F.R. § 4.14.  

In reaching this decision, the Board has also considered the 
possibility of referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  However, after review of the record, 
the Board finds no basis for further action on this question 
as there are no circumstances presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  For example, there is no indication 
that the veteran's allergic rhinitis has resulted in periods 
of hospitalization or marked interference with employment.  


ORDER

Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment is denied.

Entitlement to VA Class II one-time outpatient dental 
treatment is granted.  

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

